DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Connection piece in Claims 1, 4, 8, 12, and 27;
Mounting section in Claims 1, 6, 18, 20, and 27; and 
Holding element in Claims 1, 2, 4, 5, 6, 7, 8, 12, 24, and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the holding element, in a region of the hose receptacle is smaller than an outer diameter of the jacket hose body in a region more distant from the mounting section of the dust removal hose body” included in Claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 28 recite the limitation "the at least one holding elment.”  There is insufficient antecedent basis for this limitation in these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14, 18-19, 21-22, 27, 29, and 31 are rejected under 35 U.S.C. 103 as obvious over Descarries (US 3,614,705) in view of Majer (WO 2016097106 A1).
Regarding Claim 1, Descarries discloses a suction hose for a vacuum cleaner for operation with a hand-held power tool, the suction hose comprising: a hose portion (5) having a flexible dust removal hose body (8) and a flexible jacket hose body (6), in which the dust removal hose body (8) is located, wherein a suction flow channel for conducting a suction flow to the vacuum cleaner extends between longitudinal ends of the hose portion (5), which suction flow channel is bounded by a hose jacket (6) of the dust removal hose body (8), . . . ; a connection piece (10) for connection to the hand-held power tool or to the vacuum cleaner arranged at at least one longitudinal end of the hose portion (5), and wherein the jacket hose body (6) and the dust removal hose body (8) extend into an interior of a hose receptacle (the interior annular space of 30) of the connection piece (10), so that the dust removal hose body (8) is sheathed by the jacket hose body (6) into the hose receptacle (30) and wherein a mounting section of the dust removal hose body (8) protrudes beyond the jacket hose body (6) in the hose receptacle (30), a holding sleeve (23) received within the hose receptacle (30) of the connection piece (10), . . . ; a holding body (31) at least partially received within the hose receptacle (30) of the connection piece (10) for retaining the holding sleeve (23) within the connection piece (30); and a holding element (13/15/17/19/21) fastened to an outer jacket surface of the jacket hose body (6), the holding element (13/15/17/19/21) covering an end face of the jacket hose body (6), the end face being free towards the mounting section of the dust removal hose body (8), wherein the holding element (13/15/17/19/21) comprises a jacket hose body (6) covering section (15/19), a dust removal hose body (8) covering section (17/21) and a ramp (the tapering sections 17 of the holding element are construed under a broadest reasonable interpretation of the instant claim language as a “ramp”)  formed between the jacket hose body (6) covering section (15/19) and the dust removal hose body (8) covering section (17/21), the jacket hose body (6) covering section (15/19) extending around the entire circumference of the jacket hose body (6) and the dust removal hose body (8) covering section (7) extending around the entire circumference of the dust removal hose body (8), and the ramp extending between the holding sleeve (23) and the holding body (31) for the connection piece (10) to slide onto the jacket hose body (6) during assembly, when screwing the connection piece (10) onto the hose portion (5). The tapering sections 17 of the holding element are construed under a broadest reasonable interpretation of the instant claim language as a “ramp” that extends in between the holding body (31) and the holding sleeve (23); see Descarries, Figs. 1-3.
Descarries does not teach the hose jacket (6) having a helical reinforcement spiral forming an external screw contour; or the holding sleeve (23) having a threaded section with an internally threaded surface engaged with the external screw contour of the hose jacket.
However, Majer teaches a suction hose connecting piece comprising of a suction hose (Majer, 100) having a helical reinforcement spiral forming an external screw contour (see Majer, Paragraphs 0093, and 0109); and a holding sleeve (41) having a threaded section with an internally threaded surface engaged with the external screw contour of the hose jacket (Majer, 100). See Majer, Paragraphs 0020, 0021, 0030, 0093, and 0109; and Majer, Fig. 2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, wherein the hose jacket (Descarries, 6) further extends into to the holding sleeve (Descarries, 23) and has a helical reinforcement spiral forming an external screw contour; and the holding sleeve (Descarries, 23) has a threaded section with an internally threaded surface engaged with the external screw contour of the hose jacket, as taught by Majer, for the purpose of providing a more reliable connection between the hose jacket (Descarries, 6; Majer, 100) and the bearing sleeve (Descarries, 23; Majer, 41).
Regarding Claim 2, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 29, as discussed below, wherein the holding element (Descarries, 13/15/17/19/21) extends along the entire circumference or along a part of the circumference of the jacket hose body (Descarries, 6). See Descarries, Fig. 2-3.
Regarding Claim 3, Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (Descarries, 13/15/17/19/21) comprises of an annular or sleeve-type shape (Sleeve 15 has an annular shape) when mounted on the jacket hose body (Descarries, 6; Majer, 100). See Descarries, Fig. 2-3.
Regarding Claim 4, Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (Descarries, 13/15/17/19/21) is a holding element (Descarries, 13/15/17/19/21) which is capable of being deformed, plastically and/or flexibly, by the connection piece (Descarries, 10) while the connection piece (Descarries, 10) is being fitted to the hose portion (Descarries, 5; Majer, 100). The holding element (Descarries, 13/15/17/19/21) is comprised of portion (Descarries, 15) which is a rubber ring which is capable of being deformed to provide a tight fit friction connection between the hose and the connection piece.  See Descarries, Fig. 2-3.
Regarding Claim 5, Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (Descarries, 13/15/17/19/21) is secured to the jacket hose body (Descarries, 6) and/or to the dust removal hose body (Descarries, 8), by bonding or an adhesive layer. See Descarries, Col. 3, Lines 44-45, disclosing at least a portion of the holding element (Descarries, 15) “applied in the form of a tape wrapped around the end of the hose.”
Regarding Claim 6, Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (Descarries, 13/15/17/19/21) extends parallel to the longitudinal dimension of the suction flow channel at least along a subsection of the mounting section (the portion of the hose portion that is located within the connection piece are construed under a broadest reasonable interpretation to be a “mounting section”) of the dust removal hose body (Descarries, 8; Majer, 100). See Descarries, Figs. 2-3.
Regarding Claim 7, Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (Descarries, 13/15/17/19/21) compresses the jacket hose body (Descarries, 6) in the direction of the dust removal hose body (Descarries, 8). The jacket hose body (6) is prevented from expanding radially by the sleeve element (Descarries, 15) of the holding element (Descarries, 13/15/17/19/21) and thereby is construed to compress the jacket hose body (Descarries, 6) in the direction of the dust removal hose body (Descarries, 8) at least when the jacket hose body (Descarries, 6) in the direction of the dust removal hose body (Descarries, 8) are located within the connection piece (Descarries, 10).
Regarding Claim 8, Descarries, as modified, meets all of the limitations of Claim 8, as best understood, as applied to Claims 1 (above), and 29 (below).
Regarding Claim 9, Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the holding element (Descarries, 13/15/17/19/21) comprises or is represented by a tape body.  See Descarries, Col. 3, Lines 44-45.
Regarding Claim 10, Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the holding element (Descarries, 13/15/17/19/21) comprises or is represented by a metal body (at least slip rings 13 are metal to provide transmission of electrical power between terminals 14 and the brushes 38).  See Descarries, Col. 4, Lines 54-58.
Regarding Claim 11, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, as modified, may not explicitly disclose wherein the holding element (Descarries, 13/15/17/19/21) comprises or is a shrinkable body which is shrunk by thermal treatment, onto the jacket hose body (Descaries, 6) for a hold on the jacket hose body (Descarries, 6) and/or the dust removal hose body (Descarries, 8).
However, Claim 11 is being construed as a product-by-process claim.  The patentability of a product does not depend on its method of production. See MPEP 2113. The determination of patentability is based on the product itself. Id. In this case, sleeve body (Descarries, 15) of the holding element (Descarries, 13/15/17/19/21) is an elastomeric rubber sleeve which is capable of being heat shrunk.  It would have been obvious to heat shrink the rubber sleeve body (Descarries, 15) as an alternative method of production, requiring routine experimentation with predictable results.
Regarding Claim 12, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the holding element (Descarries, 13/15/17/19/21) is electrically conductive (split rings 13 are made of a conductive material), having an electrically conductive coating, for establishing an electric connection between at least two of the components connection piece (Descarries, 10), jacket hose body (Descarries, 6) and dust removal hose body (Descarries, 8). See Descarries, Col. 4, Lines 54-58.
Regarding Claim 14, Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the dust removal hose body (Descarries, 8) and/or the jacket hose body (Descarries, 6) is/are electrically conductive and/or has/have and/or is/are represented by an electrically conductive plastic material and/or has/have at least one electrically conductive wire (Descarries, 7).
Regarding Claim 18, Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, as modified, may not explicitly disclose wherein the end face of the jacket hose body which is free towards the mounting section of the dust removal hose body has a smaller diameter than a section of the jacket hose body which is more distant from the mounting section of the dust removal hose body.
However, Descarries does teach the concept of tapering section of portions (19/17, See Fig. 2); with sections having progressively smaller diameters to aid in the insertion of the sleeve portions 17 and 19 within the connection piece (Descarries, 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, as modified, wherein the end face of the jacket hose body which is free towards the mounting section of the dust removal hose body has a smaller diameter than a section of the jacket hose body which is more distant from the mounting section of the dust removal hose body, as taught by the tapered sections of portions 17, 19, for the purpose of aiding of the insertion of the end face of the jacket hose body (See Col. 3, Lines 46-49) into the holding element (Descarries, 13/15/17/19/21) requiring only routine experimentation with predictable results.
Regarding Claim 19, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 18, as previously discussed above.
Descarries, as modified, may not explicitly disclose wherein the smaller diameter is particular produced by a thermal treatment and/or by a crosscut and/or by a welding of the jacket hose body.
However, Claim 19 is being construed as a product-by-process claim.  The patentability of a product does not depend on its method of production. See MPEP 2113. The determination of patentability is based on the product itself. Id. In this case, the material composition of the jacket hose body is inherently capable of being made smaller by a thermal treatment or by crosscutting or by a welding of the jacket hose body.
It would have been obvious to produce the smaller diameter by a thermal treatment and/or by a crosscut and/or by a welding of the jacket hose body as an alternative method of production, requiring routine experimentation with predictable results.
Regarding Claim 21, Descarries as modified, discloses the suction hose according to Claim 1, wherein the hose receptacle (Descarries, 30) has a reception opening for inserting the hose portion (Descarries, 5; Majer, 100) and a base region or end region remote from the reception opening. See Examiner Annotated Descarries, Fig. 3.

    PNG
    media_image1.png
    380
    601
    media_image1.png
    Greyscale

Regarding Claim 22, Descarries, as modified, discloses the suction hose according to Claim 21, wherein the reception opening has a larger cross-section than the base region or end region and/or the interior narrows from the receptacle opening towards the base region or end region.  See Examiner Annotated Descarries, Fig. 3.
Regarding Claim 27, Descarries,  as modified, meets the limitations of Claim 27, as best understood, as applied to Claim 1 above and wherein the method comprising: arranging of the jacket hose body (Descarries, 6) and the dust removal hose body (Descarries, 8) relative to each other or the crosscutting of the jacket hose body (Descarries, 6) in such a way that a mounting section (the portions of the hose portion within the connection piece (Descarries, 10) of the dust removal hose body (Descarries, 8) projects in front of the jacket hose body (Descarries, 6) in the hose receptacle (Descarries, 30) (See Col. 3, Lines 45-50); 
fixing of a holding element (Descarries, 13/15/17/19/21) to an outer jacket surface of the jacket hose body (Descarries, 6) in such a way that the holding element (Descarries, 13/15/17/19/21) covers an end face of the jacket hose body (Descarries, 6), which end face is free towards the mounting section of the dust removal hose body (Descarries, 8), wherein the holding element (Descarries, 13/15/17/19/21)  extends around the entire circumference of both the jacket hose body (Descarries, 6) and the dust removal hose body (Descarries, 8) (See Rejection of Claim 1, above); and 
inserting a holding sleeve (Descarries, 23; Majer, 41) into the hose receptacle (Descarries, 30) of the connection piece (Descarries, 10), the holding sleeve (Descarries, 23; Majer, 41) having a threaded section (Majer, 43) with an internally threaded surface, - inserting a holding body (Descarries, 31; Majer, 45) at least partially into the hose receptacle (Descarries, 30) of the connection piece (Descarries, 10) to retain the holding sleeve (Descarries, 23; Majer, 41)   within the connection piece (Descarries, 10), and
inserting the mounting section and the jacket hose body (Descarries, 6) with the holding element (Descarries, 13/15/17/19/21) into the hose receptacle (Descarries, 30), so that holding element (Descarries, 13/15/17/19/21) lies against an inner surface of the hose receptacle (Descarries, 30). See Descarries, Figs. 2-3.
Regarding Claim 29, Descarries, as modified, meets all of the limitations of Claim 29, as best understood, as applied to Claims 1, and 12 above; further comprising of wherein at least the mounting section of the dust removal hose body (Descarries, 8) is accommodated in a holding sleeve (Descarries, 23; Majer, 41) of the connection piece (Descarries, 10) which is accommodated, freely rotatably, in a holding receptacle (Descarries, 30) of a plug-in body of the connection piece (Descarries, 10) which is separate from the holding sleeve (Decarries, 23, Majer, 41) and held to the plug-in body by a sleeve-shaped or annular holding body (Descarries, 31; Majer, 45) the plug-in body having a plug-in section for plugging into a plug-in receptacle of the hand-held power tool or the vacuum cleaner.
Regarding Claim 31, Descarries, as modified, meets all of the limitations of Claim 30, as best understood, as applied to Claims 1, and 29 above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Descarries, in view of Majer, in further view of Blandin (FR 2603971).
Regarding Claim 13, Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, as modified, may not explicitly disclose wherein the holding element (Descarries, 13/15/17/19/21) has or is represented by an electrically conductive metal foil.
However, Blandin (Abstract and Fig. 2-3) teaches a suction hose comprises of an electrically conductive metal foil. See Blandin Abstract and Fig. 2-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, as modified, wherein wherein the holding element (Descarries, 13/15/17/19/21) has or is represented by an electrically conductive metal foil, as taught by Blandin, for the purpose of providing a thin profile suction hose while also effectively maintaining the electrical connectivity between the suction hose (Descarries, 5) and the connection piece (Descarries, 10), as a simple substitution of parts utilizing a known means for electrically connecting a suction hose to a connection piece, requiring routine experimentation with predictable results.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Descarries, in view of Majer, in further view Downey et al. (US 3,300,571).
Regarding Claims 15, Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, as modified, may not explicitly disclose wherein the reinforcement spiral, made of metal or of a plastic material which is more rigid than a base wall of the hose jacket.
However, Downey teaches a suction hose comprising of at least one reinforcement spiral (16, 18, 20, 22) made of metal or of a plastic material which is more rigid than a base wall of the hose jacket. See Downey, Fig. 1-3 and Col. 1, Line 84 (disclosing a steel wire for reinforcing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, as modified, to comprise of a metal reinforcing wire, to prevent the suction hose of Descarries from collapsing under pressure.  It is further noted that Downey is referenced by Descarries. See Descarries Col. 3, Line 26.
Regarding Claim 16, Descarries, as modified, discloses the suction hose according to Claim 29, as previously discussed above.
Descarries, as modified, may not explicitly disclose wherein the hose jacket of the dust removal hose body has at least one rib structure extending helically.
However, Downey teaches a suction hose wherein the hose jacket of the dust removal hose body has at least one rib structure extending helically.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, as modified, to further comprise of wherein the hose jacket of the dust removal hose body has at least one rib structure extending helically, as taught by Downey, for the purpose of protecting the suction channel from collapsing under pressure.
Regarding Claim 17, Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, as modified, may not explicitly disclose wherein the jacket hose body consists of textile fibers and/or has a textile mesh and/or is designed as a multifilament consisting of interwoven harder and softer fibers.
However, Downey teaches a suction hose wherein the jacket hose body consists of textile fibers and/or has a textile mesh and/or is designed as a multifilament consisting of interwoven harder and softer fibers. See Downey, Fig. 1-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, as modified, wherein the jacket hose body consists of textile fibers and/or has a textile mesh and/or is designed as a multifilament consisting of interwoven harder and softer fibers, as taught by Downey, for the purpose of protecting the outside of the suction hose from damage.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Descarries, in view of Majer, in further view of Sawtelle (US 5,562,311).
Regarding Claim 25, Descarries, as modified, discloses the suction hose according to Claim 1.
Descarries, as modified may not explicitly disclose wherein the threaded section (Majer, 43) has a larger diameter in a region of a reception opening of the hose receptacle (Descarries, 30) provided for inserting the hose portion (Descarreis, 5; Majer, 100) than in a base region or an end region of the hose receptacle (Descarries, 30) more remote from the reception opening. Descarries, as modified, does disclose a tapered hose receptacle (see Examiner Annotated Descarries, Fig. 3, above) and the concept of tapering section of portions (Descarries, 17/19; see Descarries, Fig. 2); with sections having progressively smaller diameters to aid in the insertion of the sleeve portions 17 and 19 within the connection piece (Descarries, 10).
However, Sawtwelle teaches a hose coupling comprising of wherein the threaded section has a larger diameter in a region of a reception opening provided for inserting a threaded portion than in a base region or an end region of a receptacle more remote from the reception opening. See Examiner annotated Saltwelle, Fig. 3.

    PNG
    media_image2.png
    617
    786
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, as modified, wherein the threaded section (Majer, 43) has a larger diameter in a region of a reception opening of the hose receptacle (Descarries, 30) provided for inserting the hose portion (Descarreis, 5; Majer, 100) than in a base region or an end region of the hose receptacle (Descarries, 30) more remote from the reception opening, as taught by Sawtwell, for the purpose of making the threaded connection (Majer, 43) stronger; and thereby, providing a more secure connection.
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are either moot or not persuasive. The following statements are provided in response to the Applicant’s arguments.
In regards to amended Claim 29, Applicant argues “that the terminals (14) disclosed in Descarries patent cannot be considered part of the holding element since these terminals must extend from the end of the dust removal hose body (8).” The Examiner respectfully disagrees with this conclusion as there is nothing in the instant claim language that would negate the extension of a at least a portion of the holding element from extending from the dust removal hose body (8). However, based upon the amended Claim language an alternative interpretation/rationale for the holding element of Descarries has been set forth in the 35 U.S.C. 103 rejection of Claim 29 above.
In regards to amended Claim 31, Applicant’s arguments are moot based upon the alternative interpretation/rationale for prior art reference Descarries as set forth in the 35 U.S.C. 103 rejection of Claim 31 above.
Allowable Subject Matter
Claims 20, 23, and 33 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 33, the closest prior art of record, Descarries, Iida, Blandin, Downey, Sawtelle, and Majer does not disclose, nor would it have been obvious to modify the disclosures of Descarries, Iida, Blandin, Downey, Sawtelle, and Majer to further comprise of the textile mesh being compressed by the adhesive tape body so that an outer diameter of the jacket hose body, including the holding element, in a region of the hose receptacle is smaller than an outer diameter of the jacket hose body in a region more distant from the mounting section of the dust removal hose body, in combination with the other recited limitations of presently amended Claim 33.
Regarding dependent Claims 20, and 23, Claims 20, and 23 are allowed solely because Claims 20, and 23 include narrowing limitations to the subject matter included in the claims in which the claims depend upon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  Claims 24 and 28 would be allowable, if rewritten to resolve the rejection of Claim 24 under 35 U.S.C. 112(b) above. The closest prior art of record, Descarries, Iida, Blandin, Downey, Sawtelle, and Majer does not disclose, nor would it have been obvious to modify the disclosures of Descarries, Iida, Blandin, Downey, Sawtelle, and Majer to further comprise of wherein the holding element is deformed helically by the threaded section, in combination with the other recited limitations of presently amended Claims 24 and 28.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iida eta al. (US 5,042,844).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        
 

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723